[Cite as Kappa HQ & CC, Inc. v. Norman, 2012-Ohio-4816.]


                Court of Appeals of Ohio
                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 97892




                              KAPPA HQ & CC, INC.
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                          CARL P. NORMAN, ET AL.
                                                        DEFENDANTS-APPELLANTS




                                         JUDGMENT:
                                          AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                   Case No. CV-758341

       BEFORE: Keough, J., Rocco, P.J., and Kilbane, J.

       RELEASED AND JOURNALIZED:                           October 18, 2012
ATTORNEY FOR APPELLANTS

Terence E. Copeland
3725 Edgehill Drive
Cleveland, OH 44121

ATTORNEYS FOR APPELLEE

Gary Cook
Michael Aten
The Leader Building
526 Superior Avenue, East
Suite 455
Cleveland, OH 44114

Donald R. Murphy
12800 Shaker Blvd.
Cleveland, OH 44120
KATHLEEN ANN KEOUGH, J.:

      {¶1} Defendants-appellants, Carl P. Norman and the heirs of the Estate of Clem

Norman 1 (collectively “the Normans” or “lessors”), appeal the trial court’s decision

granting judgment in favor of plaintiff-appellee, Kappa HQ & CC, Inc. (“Kappa” or

“lessee”). For the reasons that follow, we affirm.

      {¶2} This case arises from a Lease Purchase Agreement (“Agreement”) entered

into on April 1, 2008, between Carl Norman and Clem Norman, as lessors, and Kappa, as

lessees, for the lease and the option to purchase commercial property located at 119

Shaker Boulevard in Cleveland, Ohio. The Agreement provided that Kappa would lease

the building beginning April 1, 2008, and expiring on March 31, 2011, at a monthly rental

rate of $3900. Additionally, the Agreement provided for an option to purchase the

property either during or at the expiration of the lease. Paragraph 4 of the Agreement

contained the option to purchase:

      4. Purchase of Premises

      In consideration of the sum of Twenty Thousand Dollars ($20,000.00) to be
      paid by Lessee to Lessors at the commencement of the Lease and One
      Hundred Forty-Six Thousand Five Hundred Eighty Dollars ($146,580.00) to
      be paid by Lessee to Lessors at the expiration of the Lease, provided Lessee
      is not in default of any of the provision [sic] of this Agreement, Lessors
      shall convey the premises to Lessee or its nominee by Warranty Deed, free
      of all liens and encumbrances, except restrictions and easements of record,

       Donna P. Norman, Tammra Norman, Tisha Norman, and Torinae Norman.
      1
       and taxes and assessments not yet due and owing and with title guaranteed
       to the Lessee by a title company acceptable to Lessee. Should the Lessee
       choose to purchase the property prior to the expiration of the lease term, the
       sales price will be determined by the following formula: Two Hundred and
       Sixty Thousand Dollars ($260,000.00) minus the initial payment and Two
       Thousand Five Hundred and Ninety-Five Dollars ($2,595.00) multiplied by
       the number of rental payments made.

       {¶3} The Agreement also set forth the responsibilities of the parties regarding

maintenance and upkeep of the premises. Pursuant to Section 7, Kappa was required to

provide and pay for all cleaning, janitorial services, repairs, ground maintenance, and

security of the premises. The Normans were required to pay the mortgage, insurance, and

taxes on the premises. At trial, it was revealed that Kappa received $2750 in monthly

rent and another $250 a month for the rental of the parking lot. Additionally, Kappa

could have rented the first floor of the property to collect additional rental income.

       {¶4} Kappa paid the Normans the initial down-payment of $20,000 at the

commencement of the lease. Thereafter, Kappa made regular monthly lease payments of

$3900 as provided in the Agreement. Additionally, during the entire term of the lease,

Kappa expended over $26,000 in maintenance and upkeep expenses.

       {¶5} On March 11, 2011, approximately three weeks prior to the expiration of the

lease, Kappa submitted a proposed Purchase Agreement to the Normans for the purchase

of the premises. This agreement proposed that the Normans would finance Kappa’s

purchase of the premises.      The Normans, in a letter dated March 18, declined the

proposed purchase agreement, instead deciding to “hold to the original Lease Purchase

Agreement signed in April 2008.” The Normans proposed in the letter that “unless
otherwise stated in that Agreement, we propose that we split 50/50 the cost of the Title

Examination fee, the cost for a policy of Title Insurance, the Escrow Fee, and the

Conveyance Fee.” The letter also contained the following paragraph:

       The existing Kappa Lease expires on March 31, 2011. If for any reason
       the title has not transferred by April 1, 2011, your status will be considered
       as a month to month tenant with rent equal to the lease for the second floor
       for Dr. James Greene and Dr. Carl Norman ($2750 per month due on the
       first of every month)[.] Furthermore, during the interim time between April
       1st and the transfer of title, any rents paid by tenants in the building and any
       parking fees should be made payable to Carl P. Norman and the Estate of
       Clem B. Norman.

       All possible liens and encumbrances have been eliminated. As far as I
       know, the building is available for title transfer upon the timely receipt of
       funds required to close this transaction.

       {¶6} Thereafter, on March 24, 2011, Ray Lowe, on behalf of Kappa, sent a letter to

the Normans advising them that Kappa would exercise its option to purchase the

premises. He acknowledged that until the transfer of title, the terms of the lease would

continue on a month-to-month basis.

       {¶7} On March 31, 2011, Kappa did not pay the Normans $146,580 pursuant to

Section 4 of the Agreement, and title of the property was not transferred. At trial, Dr.

James Greene, a tenant of the subject property and member of Kappa, testified that he had

a discussion with Carl Norman on March 31, 2011, where Carl told him that he needed

“today” a letter of intent from the bank or the money for the purchase of the premises.

Carl told Greene that if Kappa did not come up with a letter of intent, “you’re in breach of

contract.” During this conversation, Carl also stated that he had expended “a lot of money

to clear up all [the] liens [on the property] by today.” Greene testified that Carl told him
that “he had done all this, borrowed money, did what whatever [sic] he needed to do to

clean the liens up, because the building was ready to go.” However, evidence was

presented that the liens, in fact, had not been satisfied and still existed on the premises.

       {¶8} Greene further testified that on April 1, 2011, he received a “3-day notice”2

from the Normans’ attorney indicating that the final payment to complete the purchase or

a letter of intent from the bank was due on March 31 pursuant to the Agreement, and thus

was past due. The notice also referenced Paragraph 12 of the Agreement, which allowed

Kappa 30 days to cure the defect — i.e., make the final payment of $146,580 or provide

the Normans with a letter of intent from the bank.

       {¶9} Thereafter, correspondences were exchanged between the parties’ attorneys,

essentially disputing whether the Normans agreed to extend the time frame of when

Kappa was required to purchase the premises.                The Normans maintained that no

extension of time, other than the cure period, was granted to Kappa to purchase the

property under the Agreement. The Normans also maintained that as early as May 16,

2011, Kappa was put on notice that if it wanted to purchase the premises, the purchase

price increased.

       {¶10} On June 10, 2011, Kappa informed the Normans that it had secured

financing with Dollar Bank for the purchase of the property and that payment of the

$146,580 would be submitted at closing. Nevertheless, the sale and transfer of the


        Although the notice only afforded Kappa three days to cure the defect, the parties agree that
       2


30 days was the correct cure period under Paragraph 12 of the Agreement.
property did not occur and no money was placed in escrow.

       {¶11} On June 24, 2011, Kappa filed suit against the Normans for specific

performance under the Agreement and injunctive relief. Following a bench trial, the trial

court entered judgment in favor of Kappa. In its written decision with findings of fact

and conclusions of the law, the trial court found that the Normans’ March 18 letter and

subsequent actions evidenced that they were willing and agreed to extend the time for a

reasonable period beyond March 31 for final payment, and that the Normans acted

unreasonably in notifying Kappa of their unwillingness to allow any additional time to

purchase the premises under the Agreement. The trial court concluded that Kappa was

entitled to equitable relief of specific performance based on the conduct of the parties, the

down payment, improvements, and repairs made by Kappa, and the lack of prejudice to

the Normans. The Normans subsequently moved for a new trial, which was denied.

       {¶12} The Normans now appeal, contending in their sole assignment that the trial

court erred in “failing to enforce the commercial lease containing an option to purchase

that required the lessee to exercise its option with full payment of the purchase price by

the end of the lease term.”3

       {¶13} We review a trial court’s exercise of its equity jurisdiction for an abuse of

discretion. Keybank v. MRN Ltd. Partnership, 193 Ohio App.3d 424, 2011-Ohio-1934,


        The notice of appeal indicates that appellants also appealed from the trial court’s denial of
       3


appellants’ motion for a new trial. However, no assignment of error or argument was raised in
appellants’ merit brief challenging this ruling. Accordingly, this court deems that issue waived.
See App.R. 12 and 16.
952 N.E.2d 532, ¶ 44 (8th Dist.), citing Sandusky Properties v. Aveni, 15 Ohio St.3d 273,

274-275, 473 N.E.2d 798 (1984). The court’s action will not constitute an abuse of

discretion unless it was arbitrary, unreasonable, or unconscionable. Id. When applying

the abuse of discretion standard, a reviewing court is not free to merely substitute its

judgment for that of the trial court. Berk v. Matthews, 53 Ohio St.3d 161, 169, 559

N.E.2d 1301 (1990), citing Kunkle v. Kunkle, 51 Ohio St.3d 64, 67, 554 N.E.2d 83

(1990).

       {¶14} Recently, this court held that the equitable principles set forth in Ward v.

Washington Distribs., Inc., 67 Ohio App.2d 49, 425 N.E.2d 420 (6th Dist.1980), Benton

v. Tecumseh Corrugated Box Co., 6th Dist. No. WD-85-9, 1985 Ohio App. LEXIS 9020

(Oct. 25, 1985), and Vivi Retail Inc. v. E&A N.E. Ltd. Partnership, 8th Dist. No. 90527,

2008-Ohio-4705, applied to situations where a party fails to timely exercise its option to

purchase under the lease. Keybank at ¶ 53.

       Even though a lease may be clear and unambiguous, equitable relief may
       still be granted to relieve a lessee from the consequences of a failure to give
       notice at the time, or in the form and manner, required as a condition
       precedent to [exercise the option to purchase under the lease], where (1)
       such failure results from accident, fraud, surprise, or honest mistake, and (2)
       has not prejudiced the lessor.

Id. at ¶ 51, quoting Vivi Retail at ¶ 20; see also Ward at 53-54.

       {¶15} It is clear from the record that Kappa failed to timely exercise its option to

purchase. It is also clear from the record that Kappa failed to prove that its failure to

exercise the option was because of accident, fraud, surprise, or honest mistake.

However, this failure is not fatal to Kappa’s case.
      {¶16} In Ward, the court explained that in the absence of accident, fraud, surprise,

or honest mistake, equitable relief may still be appropriate when the “lessee has made

valuable or substantial improvements to the leased premises.” Ward at 54. Therefore,

“the lessee should not be denied equitable relief from his own neglect or inadvertence if a

forfeiture of such improvements would result — provided, there is no prejudice to the

landlord.” Ward at 54, citing Barr Hotel Co. v. Lloyd MacKeown Buick Co., 104 Ohio

App. 69, 73-74, 146 N.E.2d 879 (1957).

      Since an option to renew a lease is plainly of great value to commercial
      tenants, especially in an age of inflation, and is given in exchange for
      valuable consideration, such a valuable benefit should be protected by
      equity against a forfeiture where the lessee has faithfully met the rents and
      all other substantial requirements of the lease through the entire term.

Id., citing Geo. W. Millar & Co. Inc. v. Wolf Sales & Serv. Corp., 65 N.Y. Misc.2d 585,

318 N.Y. Supp.2d 24 (1971). We find that an option to purchase is of equally great

value to commercial tenants.

      {¶17} The trial court found that Kappa was negligent in its exercise of the option

to purchase. However, the trial court found that equitable relief was still warranted

based on (1) the conduct of the parties, (2) the down payment and improvements to the

premises made by Kappa, (3) the Normans’ non-compliance with the terms of Lease

Agreement by their failure to pay off all liens, and (4) the lack of prejudice to the

Normans. While one of these reasons standing alone may not warrant equitable relief,

when the reasons are coupled with the facts and circumstances of this case, they do not

render the trial court’s decision exercising its equitable jurisdiction unreasonable,
arbitrary, or unconscionable.

       {¶18} When construing and interpreting lease provisions, courts apply traditional

contract principles. Vivi Retail, 8th Dist. No. 90527, 2008-Ohio-4705 at ¶ 30, citing

Myers v. E. Ohio Gas Co., 51 Ohio St.2d 121, 125, 364 N.E.2d 1369 (1977). “If the

language of a lease is clear and unambiguous, courts must enforce the instrument as

written.” Id., citing Hybud Equip. Corp. v. Sphere Drake Ins. Co., Ltd., 64 Ohio St.3d

657, 665, 597 N.E.2d 1096 (1992). However, waiver of a contract term can occur when

a party conducts itself in a manner inconsistent with an intention to insist on that term.

Id., citing Convenient Food Mart Inc. v. Atwell, 11th Dist. No. 2003-L-174,

2005-Ohio-704; see also Snowville Subdivision Joint Venture Phase I v. Home S&L of

Youngstown, 8th Dist. No. 96675, 2012-Ohio-1342.

       {¶19} In this case, the trial court found that the conduct of the Normans was

inconsistent with their intention to hold Kappa to the time frame of exercising its option

to purchase the premises. In the March 18 letter, the Normans proposed additional terms

to Kappa, including “splitting the cost of the Title Examination fee, the cost for a policy

of Title Insurance, the Escrow Fee, and the Conveyance Fee.” Additionally, when Kappa

notified the Normans in its March 24 letter that it was exercising its option to purchase

the premises and that it would secure bank financing, the letter did not indicate a time

when the bank financing would be secured. The trial court found that when the Normans

did not ask for clarification, and in light of the additional terms they had added regarding

splitting the closing costs, the Normans were prepared to accept a reasonable period of
time beyond March 31 to complete the financing and transfer of property.

      {¶20} Moreover, and despite the Normans’ assertion in their March 18 letter, the

liens on the property were still in existence and not paid off when the lease expired, and

they still remained after the cure period had expired. Pursuant to the terms of the

Agreement, the premises was to be free and clear of any liens and encumbrances prior to

transfer. Evidence was submitted that even at the time of trial, there were still liens on

the property. Therefore, the trial court found that Kappa showed by clear and convincing

evidence that the Normans failed to perform their duty to clear all liens, which was a duty

the lease agreement imposed on them. This finding was reasonable.

      {¶21} Additionally, the trial court held that equitable relief was warranted because

Kappa made substantial repairs on the property, which normally would be the owner’s

responsibility, and a made a down payment toward the purchase. Again, this finding was

reasonable.   Even concluding that Kappa’s failure to timely exercise the option to

purchase constituted negligence, it was not of sufficient magnitude to warrant a forfeiture

of the improvements Kappa had made to the premises. “An optionee ‘* * * should not

be denied equitable relief from his own neglect or inadvertence if a forfeiture of * * *

improvements would result — provided there is not prejudice to the landlord.” Benton,

6th Dist. No. C. A. NO. WD-85-9, 1985 Ohio App. LEXIS 9020, at *7, quoting Ward, 67

Ohio App.2d at 54, 425 N.E.2d 420.

      {¶22} We agree with the trial court that Kappa’s delay in exercising its option to

purchase had absolutely no prejudicial effect on the Normans. “The prejudice must arise
from the delay itself.” Vivi Retail, 8th Dist. No. 90527, 2008-Ohio-4705, at ¶ 22. In

this case, there was no evidence that the Normans suffered any prejudice by Kappa’s

failure to timely exercise its option to purchase. The Normans did not present any

evidence that another buyer or tenant was interested in either buying or leasing the

premises. In fact, during opening statements at trial, counsel for the Normans stated that

“[a]t the time that this transaction was entered it was the intent of Dr. [Carl] Norman to

sell the building eventually to the Kappa organization.”

       {¶23} Accordingly, we find the trial court did not abuse its discretion in granting

specific performance under the Lease Agreement and granting judgment in favor of

Kappa. The Normans’ assignment of error is overruled.

       {¶24} Judgment affirmed.

       It is ordered that appellee recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
MARY EILEEN KILBANE, J., CONCUR